TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00687-CV



                In re FIA Card Services, N.A. f/k/a MBNA America Bank, N.A.




                   ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                             MEMORANDUM OPINION


                Relator FIA Card Services has filed a motion requesting that its petition for writ of

mandamus be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss

the petition.



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Filed: May 28, 2009